Motion by appellant for a stay of the judgment pending appeal therefrom, granted, on condition that, within 10 days after entry of the order hereon, appellant shall file and serve an undertaking for $5,000, with corporate surety, to pay any damage which respondent may sustain by reason of any loss in the market value of the stock during the pendency of the appeal and to pay all costs and disbursements which may be awarded against appellant, in the event the judgment be affirmed or the appeal be dismissed. Beldock, P. J., Kleinfeld, Christ, Hill and Rabin, JJ., concur.